Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 8, 2021.
	Applicant has cancelled claims 1-13.
	Applicant has added new claims 14-22.
	Claims 14-22 are pending.
Claims 14-22 are subject to restriction/election requirement.

Examiner’s Note
Applicant’s reply (filed 06/08/2021) to the last Office action (mailed 03/08/2021) is acknowledged. As stated in the last Office action, the claims were in such a state that it was unclear what Applicant intended to claim, and that it was impractical to give a complete action on the merits. In particular, it was noted that claims 1-13 were “use” claims, as opposed to a process, machine, manufacture, or composition of matter. In reply, Applicant has cancelled claims 1-13, and has added new claims 14-22. New claims 14-22 are directed to independent or distinct inventions which require restriction (as set forth in this Requirement for Restriction/Election) before further examination. Accordingly, Applicant’s reply (filed 06/08/2021) will be addressed by the Examiner after Applicant elects an invention for prosecution.


Election/Restrictions
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 14-17, drawn to a method of treating a tumor comprising a step of knocking out or inhibiting a FATS gene, classified in C12N 15/1135.
II. Claims 18-21, drawn to non-coding nucleic acids for inhibiting a FATS gene, and cells and vectors expressing said non-coding nucleic acids, classified in C12N 15/113.
III. Claim 22, drawn to an immune-associated cell with knockout or inhibition of a FATS gene, classified in A01K 2217/075.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product. For example, the method of claim 14 (the independent claim of Invention I) can be practiced using zinc-finger nucleases (ZFNs) or transcription activator-like effector nucleases (TALENs) that target FATS gene, as opposed to the functional products recited in claim 18 (the independent claim of Invention II).
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope. Invention II is . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention I is not directed to a method of making the cell of Invention III or a method of using the cell of Invention III. Invention I is directed to method of treatment comprising a step of knocking out or inhibiting a FATS gene, whereas Invention III is directed to a cell comprising knockout or inhibition of a FATS gene.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	As outlined above, Inventions I-III are distinct or unrelated inventions. A search for one distinct or unrelated invention would not be co-extensive with a search for another distinct or unrelated invention. Further, a reference rendering one distinct or unrelated invention as anticipated or obvious over the prior art would not necessarily also render another distinct or unrelated invention as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Telephone call for oral election
A telephone call was made to Jinggao Li, Attorney of Record, on July 9, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

	Applicant is reminded of the following:
(1) Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 

(2) The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633